United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-30302
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CLEVELAND WELDON GOLDEN, JR.,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                         USDC No. 00-CR-53-1
                        --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Cleveland Golden appeals the 120-month sentence he received

after he pleaded guilty to one count of armed bank robbery and to

one count of carrying a firearm in relation to a crime of

violence.   Golden argues that the district court made a mistake

when it used a total offense level 26 after granting the

Government’s motion to reduce his sentence pursuant to FED. R.

CRIM. P. 35(b).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-30302
                                  -2-

     Because the district court could on remand impose the same

120-month sentence under a reasonable application of the

Guidelines, and because such a sentence would be in compliance

with the terms of the plea agreement, Golden fails to meet his

burden of showing that the district court’s mistake constituted

plain error.     See United States v. Wheeler, 322 F.3d 823, 827-28

(5th Cir. 2003); United States v. Calverley, 37 F.3d 160, 162-64

(5th Cir. 1994)(en banc)(citing United States v. Olano, 507 U.S.

725, 731-37 (1993)).

     AFFIRMED.